UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1195


MARCOS ANTONIO SANTOS-GARCIA,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: September 28, 2020                                     Decided: October 5, 2020


Before GREGORY, Chief Judge, KING, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Patricia B. Minikon, MINIKON LAW, LLC, Greenbelt, Maryland, for Petitioner. Joseph
H. Hunt, Assistant Attorney General, Stephen J. Flynn, Assistant Director, Jeffrey R.
Meyer, Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marcos Antonio Santos-Garcia, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (“Board”) dismissing his appeal

from the immigration judge’s decision denying Santos-Garcia’s applications for asylum,

withholding of removal, and protection under the Convention Against Torture (“CAT”).

We have considered Santos-Garcia’s claims after thoroughly reviewing the record and

conclude that the record evidence does not compel a ruling contrary to any of the agency's

factual findings, see 8 U.S.C. § 1252(b)(4)(B), and that substantial evidence supports the

Board’s decision, see INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992). In particular, we

conclude that substantial evidence supports the finding that Santos-Garcia failed to show

that the El Salvadoran government was unable or unwilling to protect him from the local

gang. We also conclude that there was no error in the Board’s finding that Santos-Garcia’s

proposed social group of persons who oppose gangs in El Salvador is not cognizable or

that Santos-Garcia failed to establish that he was targeted on account of an imputed

political opinion. *

       Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Santos-Garcia (B.I.A. Jan. 22, 2020). We dispense with oral argument because




       *
        Santos-Garcia does not challenge the denial of protection under the CAT in his
brief. Thus, this issue is waived. See Fed. R. App. P. 28(a)(8)(A); Suarez-Valenzuela v.
Holder, 714 F.3d 241, 248-49 (4th Cir. 2013) (noting issues not raised in appellate brief
are abandoned).

                                            2
the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            3